DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1, 10, and 16, and consequently claims 2-9, 11-15, and 17-21, the specification as filed was not found to provide support for “the metadata… replaces a portion of the data”. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 12, and consequently claims 13 and 14, “the third circuit” has no antecedent basis. For the purpose of examination, this is understood to refer to the “third circuit block”.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "display device" in claim 16. Notably, this interpretation includes Applicant's description of a "device" in their specification at paragraph 22, which is interpreted as describing a generic placeholding "device".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, the display described in paragraph 86 of the pre-grant publication.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11, 15 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by US 20140281747 to McNairy et al.

Referring to claim 1, McNairy discloses a processor comprising: 	first circuitry to detect the poisoned state of the data based on the metadata, comprising the first circuitry to determine that the metadata includes the unique identifier assigned to the second circuit block, wherein the metadata corresponds to the data and replaces a portion of the data and is to identify a second circuit block as a poisoner of the data (See for example figure 1, where a data source sends data and qualifier, through intermediates, to a destination/consumer. Abstract, "qualifier to indicate the data is uncorrectable."  Paragraph 31, "The data consumer unit 106 may detect that the data 114 is uncorrectable based on the data qualifier 116. The data qualifier 116 may indicate the data source unit 102 as a generator of the uncorrectable data 114. The data qualifier 116 may indicate a type of error in the data 114 which may be, for example, an uncorrectable data error such as a multi-bit data error or parity error. The data consumer 106 is not to consume the uncorrectable data 114 but maintain the data 114 and the data qualifier 116 based on detecting the data 114 is uncorrectable. Mechanisms in the error detection and recovery hardware ensure that consuming instructions do not actually use the uncorrectable data 114."); and 	second circuitry, responsive to the first circuitry, to signal a fault with a message which identifies the second circuit block as the poisoner of the data (Paragraph 32, "In an example, the final receiving block (e.g., the data consumer unit 106) may be a register file for operand data or an execution unit for instruction data. The data qualifier 116 is stored with the delivered data 114 by the data consumer unit 106. In an example, storing the data qualifier 116 with the uncorrectable data 114 may be accomplished by a synchronous replay mechanism for both data and instructions. For data, this mechanism may continuously replay until the instruction stream is re-steered. For data, this mechanism may immediately and synchronously redirect control flow to error processing code as an exception. For instructions, this mechanism maintains the data qualifier 116 until execution units detect the error and employ the replay mechanism to prevent the corrupt instructions from executing and retiring. In an example, the data source unit 102, as a result of detecting the uncorrectable data 114, may signal a low severity error indication to error detection and recording logic (not shown). The at least one intermediate logic unit 104, as a result of detecting the uncorrectable data, may signal or log a low severity error indication in response to detecting the data 114 is poisoned. The data consumer unit 106, as a result of detecting the poison data 114, may signal or log a high severity error indication since it is the requester of the data and intended to use the data as operand or instruction.").	

Referring to claim 2, McNairy discloses the second circuit block is coupled to the processor (See figure 1, where the destination itself may be a processor (and thereby a comprising processing components in cooperation with the functionality so-described) and is itself incorporated in a processing device 100.).

Referring to claim 3, McNairy discloses the processor comprises the second circuit block (See figure 1, where the destination itself may be a processor (and thereby a comprising processing components in cooperation with the functionality so-described) and is itself incorporated in a processing device 100.), 	wherein the second circuit block comprises: third circuitry to detect an error condition at the second circuit block; fourth circuitry to access the metadata, responsive to the third circuitry, to indicate the poisoned state of the data and, based on the unique identifier, to identify the second circuit block as the poisoner of the data; and fifth circuitry to communicate the data from the second circuit block in association with a communication of the metadata from the second circuit block (Paragraph 29, The processing device 100 employs synchronous error signaling, where the data source unit 102 may detect that the data 114 it is storing or processing has an uncorrectable fault or that the data is incomplete, and is therefore poisoned data. The data source 102 may store a poison data qualifier 116 in a field (e.g., an ECC, parity, or other field) associated with the corrupted data such that the data and the poison indication travel through downstream devices together synchronously.").

Referring to claim 8, McNairy discloses a format of the metadata comprises a flag field comprising one or more bits which specify whether the data is poisoned (Paragraph 29, "The processing device 100 employs synchronous error signaling, where the data source unit 102 may detect that the data 114 it is storing or processing has an uncorrectable fault or that the data is incomplete, and is therefore poisoned data. The data source 102 may store a poison data qualifier 116 in a field (e.g., an ECC, parity, or other field) associated with the corrupted data such that the data and the poison indication travel through downstream devices together synchronously.").

Referring to claim 9, McNairy discloses a format of the metadata comprises a poison source field to store an identifier of a data poisoner, wherein a storage of a default value at the poison source field indicates a non-poisoned data state (Paragraph 29, "The processing device 100 employs synchronous error signaling, where the data source unit 102 may detect that the data 114 it is storing or processing has an uncorrectable fault or that the data is incomplete, and is therefore poisoned data. The data source 102 may store a poison data qualifier 116 in a field (e.g., an ECC, parity, or other field) associated with the corrupted data such that the data and the poison indication travel through downstream devices together synchronously." Wherein McNairy indicates that the a non-"qualifier" use of the field would otherwise be for another "default" function, such as ECC or parity.).

Referring to claims 10, 11, 15, see rejection of claims 1-3, 8, and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNairy in view of Official notice.

Referring to claims 16-18 and 21, see rejection of claims 1-3 and 21 above. 
	Further referring to claim 16, although McNairy does not specifically disclose a display device coupled to the processor, the display device to display an image based on the data, processing data for image display is very well known in the art. Examiner takes official notice for displaying an image based on data that is processed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display an image based on processed data because it enables a user to perceive the results of computing.

Allowable Subject Matter
Claims  4-7, 12-14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See previous action for reasons. Claims 12-14 are, again, further contingent on overcoming the 112 above.
Response to Arguments
Applicant's arguments filed 3 October 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s indication (page 9) that claim 12 has been amended, it has not. 
Regarding Applicant’s “intention” not to invoke 112(6/f), see from MPEP 2181I, “In response to the Office action that finds that 35 U.S.C. 112(f) is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).”
Regarding Applicant’s argument (page 10) that McNairy “does not appear” to describe the metadata replacing data, the base idea of McNairy is that the poisoning information tells the destination not to use the data, thereby replacing it. For Applicant’s part, it is unclear what this limitation is even meant to encompass as no support has been found for it in the specification as filed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114